Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-14 and 17-22 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 10 and 18, including, in claim 1, 
using the coarse label set, training a model for a second domain to perform transfer learning techniques associated with natural language understanding, wherein the transfer learning techniques comprise adapting data in the first domain to the second domain and training the model using a union of data from the first domain and the second domain, wherein the second domain is different from the first domain and using the trained model, mapping a first coarse label associated with the coarse label set to a fine label associated with the second domain; in claim 10,
 using at least the second vector, training a model to perform transfer learning techniques associated with natural language understanding, wherein the transfer learning techniques comprise adapting data in the first domain to the second domain and training the model using a union of data from the first domain and the second 
using the coarse label set to train a model for a second domain to perform transfer learning techniques associated with natural language understanding, wherein the transfer learning techniques comprise adapting data in the first domain to the second domain and training the model using a union of data from the first domain and the second domain, wherein the second domain is different from the first domain and using the trained model, mapping the one or more labels in the coarse label set to a third label associated with a second set of labeled data. 
References Lu teaches searching legal document based on clustered topics and Gao teaches detecting anomalies in NLU by analyzing sub-clusters generated from gathered categorized sentences. Combed teachings fails to expressly disclose the above inventive subject matter. Dependent claims are allowed for at least the same reason.

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124